Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 9, 1975, which modified and affirmed the decision of a referee and found claimant disqualified from receiving benefits effective May 1, 1974, because she lost her employment through misconduct. The record shows that claimant was frequently late for work over an extended period of time and that she admittedly had been warned that continued tardiness in reporting for work would result in her discharge. The board’s decision that claimant’s refusal to accelerate her departure from home so as to arrive at work on time constituted misconduct, is a factual determination which is supported by substantial evidence and must be affirmed. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.